          Case 1:21-cv-04562-KPF Document 19 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOTHERN DISTRICT OF NEW YORK
 ADALBERTO ARIZA
 on behalf of himself, FLSA Collective Plaintiffs,
 and the class,
                       Plaintiff,                              Case No.: 1:21-cv-04562 (KPF)
     v.
                                                                    RULE 68 JUDGMENT
 SARUHAN NYC CORP,
 d/b/a ANGELO BELLINI and
 ALPARSLAN SARUHAN


                       Defendants.

       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants

Saruhan NYC Corp. d/b/a Angelo Bellini and Alparslan Saruhan (“Defendants”) having offered

to allow Plaintiff Adalberto Ariza (“Plaintiff”) to take a judgment against it, in the sum of Thirty

Thousand Dollars and No Cents ($30,000.00), in accordance with the terms and conditions of

Defendants’ Rule 68 Offer dated August 2, 2021 and filed as Exhibit A to Docket Number 17;

       WHEREAS, on August 2, 2021, Plaintiff’s attorney having confirmed Plaintiff’s

acceptance of Defendant’s Offer of Judgement (Dkt. No. 17);

       It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiff Adalberto Ariza, in the sum of Thirty Thousand Dollars and No Cents ($30,000.00), in

accordance with the terms and conditions of Defendants’ Rule 68 Offer dated August 2, 2021

and filed as Exhibit A to Docket Number 17. The Clerk of Court is directed to close this case.


SO ORDERED:

           August 2
Dated: ____________________, 2021                    ___________________________________
       New York, New York                                  Hon. Katherine Polk Failla
                                                           United States District Judge
